Citation Nr: 1129676	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Raynaud disease.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for a bowel disorder.

4.  Entitlement to service connection for a cervical disorder.

5.  Entitlement to service connection for a lumbar disorder.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for left knee arthritis.

8.  What is the initial evaluation for post operative residuals of a left knee meniscus repair since September 7, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to September 2001. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The RO certified for appeal the issue of entitlement to service connection for arthritis.  At a February 2011 hearing held before the undersigned Veterans Law Judge, the Veteran indicated that the arthritis claim involved only the left knee.  Hearing transcript, page 5.  Therefore, the issues are as stated on the title page.

After the latest supplemental statement of the case, the Veteran submitted additional medical evidence and in June 2011 waived agency of original jurisdiction consideration of such evidence.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection and a separate rating for left knee surgical scars has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bowel disorder, sinusitis, and arthritis of the left knee, and entitlement to an increased rating for status post arthroscopic left knee meniscus repair since September 7, 2001, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran currently has Raynaud disease and whether she had this disability in service.
 
2.  The competent medical evidence shows that the Veteran currently has gastroesophageal reflux disease and that she had this disability in service.

3.  The competent medical evidence shows that the Veteran currently has thoracolumbar scoliosis and that she had this disability in service.

4.  The Veteran's statements regarding in-service neck symptomatology are not credible.

5.  The preponderance of competent and credible evidence shows no nexus between the post-service diagnosis of a cervical disorder and service.


CONCLUSIONS OF LAW

1.  Raynaud disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Gastroesophageal reflux disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  Thoracolumbar scoliosis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.  A cervical disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2001 and August 2006 of the information and evidence needed to substantiate and complete a claim.  She was also provided notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice of how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and VA treatment records and some private treatment records, and afforded her VA examinations.  

In October 2008 and August 2009 VA attempted to obtain copies of treatment records from Steven Digles, D.C., pertaining to care provided since May 2000.  The first letter was returned as undeliverable.  Dr. Dingles did not respond to the second letter.  In the August 2009 correspondence to the Veteran, the RO informed the appellant that it was attempting to obtain Dr. Digles' records for the second time and that it was her responsibility to see that VA receives those records.

At the February 2011 hearing, the Veteran testified that she was receiving treatment from another private chiropractor in Gettysburg, Pennsylvania, for her cervical spine disorder.  Hearing transcript, page 14.  The appellant thought that records from this provider had been submitted to VA, but they are not of record.  Id.  She has, however, never authorized the release of this chiropractor's records, and it was her responsibility do so.  The Board held the record open for 60 days for her to submit any records from this chiropractor.  Id. at 20.  She has not submitted any records from that chiropractor.  VA does not need to obtain these records because, as explained below, the issue of entitlement to service connection for a cervical disorder is being denied based on a lack of credible evidence that the claimant suffered an in-service event, injury, or disease related to the cervical spine.  Moreover, the appellant testified that she never spoke to this chiropractor about her military service.  Id. at 15.  Thus, there is no indication that records from this chiropractor contain any competent medical nexus evidence relating her current cervical disorder to active service.

The Board is remanding claims of entitlement to service connection for a bowel disorder, sinusitis, and arthritis of the left knee; as well as a claim of entitlement to an increased rating for post operative residuals of a left knee meniscus repair since September 7, 2001, in part, to obtain records from Drs. Rohrer and Zarick and from Maryland SportsCare & Rehab.  The Veteran has not indicated that these records are relevant to her claim of entitlement to service connection for a cervical disorder.  That is, she has not asserted that these records contain any competent medical nexus evidence relating her current cervical disorder to active service.  Hence, a remand to obtain additional private medical records as to the claim of entitlement to service connection for a cervical disorder is unnecessary.

VA did not obtain a medical opinion in connection with her claim of entitlement to service connection for a cervical disorder.  The Board finds that a medical opinion is not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Admittedly, the threshold for the duty to provide a medical opinion is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim of entitlement to service connection for a cervical disorder.

The Veteran's service treatment records do not reveal any complaints, findings or treatment for a cervical disorder.  The competent medical evidence of record does not show that the cervical disorder is related to active service.  In light of the lack of any competent medical evidence showing that the cervical disorder, or signs and symptoms of that disorder may be associated with active service, there is no reason for VA to obtain an opinion in connection with that claim.  Id.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Entitlement to service connection for Raynaud disease.

The Veteran's service treatment records show that in December 1996, her clinical history was consistent with Raynaud's phenomenon.  In December 1997, the impression was suspect Raynaud disease.  In January 1998 the assessment was Raynaud disease.   At least two of these determinations were made by a physician.  

The May 2002 VA examiner, a physician, diagnosed no evidence of Raynaud disease found on examination.  That examiner noted that he did not have access to the appellant's claims file.

The December 2006 VA arteries and veins examiner, a physician assistant, diagnosed hypersensitivity to cold and stated the appellant did not have Raynaud disease or phenomenon.  The report was, however, reviewed by a physician.  

In July 2011, the claimant underwent a private rheumatology consultation.  The private rheumatologist agreed with the Veteran's primary care doctor that the assessment was Raynaud phenomenon.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (the Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While the December 2006 VA examiner provided a thorough basis for the lack of a diagnosis of Raynaud disease, the Board concludes that the private rheumatologist has more expertise in diagnosing this disorder.   See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  Moreover, the Board has weighed the evidence of record and finds that there exists an approximate balance of evidence for and against the claim.  Simply put, the evidence is equally balanced as to the Veteran currently has Raynaud disease and whether she had this disability in service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for Raynaud disease is in order.  

Entitlement to service connection for gastroesophageal reflux disease.

The Veteran claims that she has had reflux since active service, which she is competent to report.  The appellant's service treatment records show that in October 1998 she had abdominal pain of unknown etiology that was gastroesophageal reflux disease, peptic ulcer disease, or gastroenteritis.  An October 1998 upper gastrointestinal series revealed a small amount of barium within the esophagus that may represent incomplete emptying of the esophagus or a small amount of gastroesophageal reflux.  

In a January 1999 service treatment record, it was noted that the appellant had gastroesophageal reflux disease.  At the separation examination, the claimant reported a history of acid reflux.  An examination of the abdomen was normal, and gastroesophageal reflux disease was not diagnosed.  

A May 2002 VA examiner diagnosed a history of nausea, vomiting, and upset stomach, and noted that these symptoms because recently aggravated, likely related to pregnancy.  A July 2011 private treatment record, however, reflects an assessment of esophageal reflux.  

In light of the foregoing the Board finds that the Veteran currently has gastroesophageal reflux disease.  The evidence shows that she had that disorder inservice.  The medical evidence shows that her gastroesophageal reflux disease is a chronic disease.  As there is no competent evidence indicating that either gastroesophageal reflux disease is not a chronic disease, or that the disorder existed prior to the appellant's enlistment, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

Entitlement to service connection for a lumbar disorder.

The Board has reviewed all of the evidence of record, to include the service, VA, and private treatment records, and the VA examination reports.  The preponderance of most probative evidence is against a finding that the claimant currently has, or has had, a chronic disability manifested by lumbar lordosis due to service since she filed her claim in November 2001.  The Veteran's entrance examination shows that mild lumbar lordosis was found.  In October 1996, the impression was lumbar spine somatic dysfunction with increase in lordosis.  In January 1999, a physical examination revealed an increased lumbar lordosis.  The appellant reported at her separation examination a history of spine problems, but lumbar lordosis was not found on physical examination.  

X-rays of the thoracolumbar spine taken in conjunction with a December 2006 VA examination revealed dextroscoliosis of the thoracic spine.  The x-rays did not reveal lumbar lordosis, and the VA examiner did not diagnose lumbar lordosis. The Veteran has not submitted any competent medical evidence showing a post-service current diagnosis of lumbar lordosis.

The December 2006 VA examiner did diagnose mechanical low back pain.  The Board has reviewed all of the evidence of record, to include the service, VA, and private treatment records, and the VA examination reports.  The preponderance of most probative evidence is against a finding that the claimant currently has, or has had, a chronic disability manifested by mechanical low back pain due to service since she filed her claim in November 2001.  In this regard, mechanical low back pain in and of itself is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's service treatment records do show that she was found to have thoracolumbar scoliosis in service.  See a January 26, 1999, service treatment record.  At her separation examination, scoliosis was not found on physical examination.  As noted above, thoracolumbar X-rays taken in December 2006 reflected the presence of mild dextroscoliosis of the thoracic spine.  The medical evidence shows that her thoracolumbar scoliosis is a chronic disease.  As there is no competent evidence indicating that either thoracolumbar scoliosis is not a chronic disease, or that the disorder existed prior to the appellant's enlistment, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.  

Given that the Board is granting service connection for thoracolumbar scoliosis on a direct basis, the Board does not have address whether the disability is secondary to the service-connected left knee disorder, as raised by the representative at the February 2011 hearing.  Hearing transcript, page 23.

Entitlement to service connection for a cervical disorder.

The service medical records reveals no complaints, findings or diagnoses pertaining to a cervical disorder in-service.  At her separation examination the appellant's spine was clinically evaluated as normal.  

Following a November 2006 private examination the impression was chronic neck pain with a numbness feeling of both hands that is likely to be a disk problem of the C5-C6 region.  A November 2006 private magnetic resonating imaging (MRI) scan of the cervical spine showed minimal disc bulges at C3-C4 and C4-C5.  The Veteran claims that this disorder is due to neck and related shoulder pain in service.

In adjudicating a claim, the Board must assess the competence and credibility of a veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is competent to report that she experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency to report symptoms, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Buchanan, 451 F.3d at 1337 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

After considering all the evidence of record, the Board finds the preponderance of the most probative, competent and credible evidence is against finding a nexus between the cervical disorder and service.  

Regarding the Veteran's alleged in-service neck symptomatology, the claimant's report of such symptomatology is incredible when viewed against the entire evidence of record.  Service treatment records are silent for any complaints, finding or diagnosis of a cervical disorder.  The claimant herself at the May 2002 VA examination acknowledged that she did not receive any in-service treatment by military medical providers for her neck pain.  She instead claims that she was treated by Dr. Digles starting in 2000, but neither she nor Dr. Digles has submitted any treatment records to support her assertion that she had neck pain in service.  Equally important, at the separation examination, the appellant reported that she had or had a painful shoulder, elbow, or wrist.  She, however, explained with regard to that answer that she had wrist problems with tendons.  The Board notes that at separation the appellant reported a vast array of very specific physical problems.  Hence, her failure to report any complaints pertaining to a cervical disorder damages the credibility of any assertion that a chronic neck disorder was present in-service or at discharge.  Moreover, as noted, at separation examination her spine and upper extremities were normal.

The only evidence concerning an in-service neck symptomatology comes from the claimant herself.  Because they were prepared contemporaneously with service, the Board assigns far greater weight to the negative service treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran).  The appellant's service treatment records are more reliable, in the Board's view, than the Veteran's current unsupported assertion made in connection with a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In short, the Board places great weight on the fact that service treatment records show no treatment for neck symptomatology and no complaints of neck pain at separation   For the reasons discussed, the Board finds not credible any assertion claiming a history of chronic in-service neck symptomatology.

The Board also finds the Veteran's credibility lacking as to her report of continuity of symptomatology.  The appellant did not report any neck pain in-service.  She did not claim any neck pain until about two months after service, which was made in connection with a claim for monetary benefits.

The Board has reviewed all service, private, and VA treatment records and the VA examination reports.  These records do not include any opinion linking a cervical disorder to service.  These records also do not reveal any competent evidence of a cervical disorder during active duty.  

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
A cervical intervertebral disc syndrome manifested by disc bulging is not a disorder for which lay witnesses are competent to identify the etiology of the disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting her own statements and testimony.  While the appellant can attest to factual matters to which she has first-hand knowledge, e.g., neck pain, she is not competent to state that she has a cervical disorder due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that she has medical training to provide competent medical evidence addressing the etiology of any cervical disorder.  

While the Veteran now has a cervical disorder, with the preponderance of competent and credible evidence not linking the disease to service, the benefit sought on appeal cannot be granted.

The claim must therefore be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Raynaud disease is granted.

Entitlement to service connection for gastroesophageal reflux disease is granted.

Entitlement to service connection for thoracolumbar scoliosis is granted.

Entitlement to service connection for a cervical disorder is denied.


REMAND

Service treatment records reflect that the Veteran on several occasions complained of sinus congestion.  See, e.g., February 1994 service treatment records.  Post-service private treatment records show diagnoses of sinusitis.  A VA examination is necessary to determine whether the Veteran has chronic sinusitis and if so whether it is related to active service.  38 C.F.R. § 3.159.  

The Veteran has authorized the release of records from Drs. Rohrer and Zarick for her sinus and gastrointestinal disorders since 2001, and from Maryland SportsCare & Rehab for post-surgery physical therapy for her left knee since January 2008.  The RO did not attempt to obtain these records.  The RO should also afford the appellant the opportunity to identify all treatment for her sinusitis, gastrointestinal symptomatology, and left knee symptomatology since April 2009.  

The Veteran's service treatment records document in-service gastrointestinal symptomatology.  The December 2006 VA examiner diagnosed "intestinal dysmotility secondary to anxiety."  "Intestinal dysmotility" in and of itself is a symptom, not a diagnosed disability.  Sanchez-Benitez.  If and only if any additional medical evidence indicates that a current gastrointestinal disorder, other than the now-service-connected gastroesophageal reflux disease, may be associated with the in-service gastrointestinal symptomatology, a VA examination will be necessary to ascertain whether the appellant has a distinct gastrointestinal disorder, separate from  gastroesophageal reflux disease, that is related to service.

Finally, given the passage of time since the last VA examination for her left knee in July 2009, another VA examination for that knee is warranted.  Since the July 2009 VA examiner diagnosed left knee degenerative joint disease, the examiner must address whether the left knee degenerative joint disease is related to active service.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identity all treatment received for sinusitis, any left knee disorder, and any gastrointestinal symptomatology since April 2009.  Thereafter, the RO must attempt to obtain all pertinent identified records, to include Drs. Rohrer and Zarick for sinus and gastrointestinal treatment since 2001, and from Maryland SportsCare & Rehab for postoperative physical therapy for her left knee since January 2008.  All records received must be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified Federal records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain those government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to postoperative residuals of a left knee meniscus repair. 

Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current left knee degenerative joint disease is related to active service.  

In preparing his or her opinion, the physician must note the following terms:
 
?        "It is due to" means 100 percent assurance of relationship.
?        "It is at least as likely as not" means 50 percent or more.
?        "It is not at least as likely as not" means less than a 50 percent chance.
?        "It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any left knee degenerative joint disease is unknowable. 

A complete rationale for any opinion offered must be provided.  The VA examiner must append a copy of his or her curriculum vitae to the examination report. 
 
3.  Thereafter, the Veteran should be afforded a VA examination by an otolaryngologist.  The claims folder is to be made available to the examiner to review.  The otolaryngologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current sinusitis is related to active service.  

In preparing his or her opinion, the otolaryngologist must note the following terms:
 
?        "It is due to" means 100 percent assurance of relationship.
?        "It is at least as likely as not" means 50 percent or more.
?        "It is not at least as likely as not" means less than a 50 percent chance.
?        "It is not due to" means 100 percent assurance of non relationship.
 
If the otolaryngologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining otolaryngologist must specifically explain why the cause of any sinusitis is unknowable. 

A complete rationale for any opinion offered must be provided.  The VA examiner must append a copy of his or her curriculum vitae to the examination report. 

5.  If and only if any additional medical evidence received indicates that a gastrointestinal disorder, other than the gastroesophageal reflux disease, may be associated with the appellant's in-service gastrointestinal symptomatology, then she should be afforded a VA gastrointestinal examination by a physician.  The claims folder is to be made available to the examiner to review.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current gastrointestinal disorder, other than gastroesophageal reflux disease, is related to active service.  

In preparing his or her opinion, the physician must note the following terms:
 
?        "It is due to" means 100 percent assurance of relationship.
?        "It is at least as likely as not" means 50 percent or more.
?        "It is not at least as likely as not" means less than a 50 percent chance.
?        "It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any current gastrointestinal disorder, other than gastroesophageal reflux disease, is unknowable. 

A complete rationale for any opinion offered must be provided.  The VA examiner must append a copy of his or her curriculum vitae to the examination report. 

5.  The Veteran is to be notified that it is her responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
6.  After the development requested, the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the RO must implement corrective procedures at once.
 
7.  Thereafter, the RO must readjudicate the remaining issues on appeal.  If any benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


